Order entered March 1, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00243-CV

                        IN RE JOHN EDWARD HINES, JR., Relator

                  Original Proceeding from the 15th Judicial District Court
                                  Grayson County, Texas
                               Trial Court Cause No. 046853

                                            ORDER
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III

       Before the Court is relator’s petition for writ of mandamus. We request that the real

party in interest and respondent file their responses, if any, to the petition by March 22, 2019.


                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE